PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board that affirmed the referee’s award of 75% permanent disability. He asserts that he is permanently and totally disabled. In 1983, claimant, then age 24, sustained a lumbar strain when he fell off a log while working as a choker setter. He is unable to return to heavy labor, which has been his only type of work experience. He is of limited intellectual capability and can neither read nor write. He has twice been referred to vocational training programs. He failed to report for scheduled appointments and to cooperate in attempts to rehabilitate him. On the basis of the record, we do not agree with claimant that an attempt at vocational rehabilitation would be futile. The Board correctly affirmed the referee, who concluded that claimant has not sustained his burden to prove that he has made reasonable efforts to obtain employment. See ORS 656.206(1), (3).
Affirmed.